Citation Nr: 0004489	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  93-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur with shortening of the left leg 
and knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for osteoarthritis 
of the cervical spine, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for sinusitis with 
nasal septoplasty, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for bilateral heel 
spurs, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of a 
fracture of the left clavicle, currently evaluated as 10 
percent disabling.

7.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to July 
1951 and from November 1961 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  The 
veteran's case was remanded to the RO in August 1995, and 
January 1999 for further development.  The case is again 
before the Board for appellate review.




FINDINGS OF FACT

1.  The veteran's osteoarthritis of the cervical spine is 
productive of no more than moderate limitation of cervical 
motion.

2.  The veteran's sinusitis is manifested by congestion, and 
infrequent recurrences of headaches, and it is not manifested 
by three or more incapacitating episodes requiring prolonged 
antibiotic treatment, purulent discharge or crusting.

3.  The veteran's bilateral heel spurs are not shown to cause 
any limitation of motion and no more than mild functional 
loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for osteoarthritis 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5290 (1999).

2.  The criteria for an increased rating for sinusitis with 
septoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.97, Diagnostic Codes 6501, 6510 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510, 6522 (1999).

3.  The criteria for an increased rating for bilateral heel 
spurs have not been met.  38  U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45., 4.59, 4.71a, Diagnostic Codes, 5003, 
5015, 5271 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from April 1950 to July 
1951 and from November 1961 to October 1981.  

Associated with the claims file are VA treatment records for 
the period from April 1989 to July 1990.  The records reflect 
several instances of treatment for complaints of bilateral 
heel pain and the veteran's sinusitis.  

The veteran presented testimony at a hearing in November 
1991.  At the time, the purpose of the hearing was to obtain 
evidence relating to the veteran's TDIU claim.  The veteran 
testified that he was not receiving any current treatment 
from VA sources at the time of his hearing.  He said that he 
was receiving private treatment for his bilateral heel 
disability.  He said that standing for a period of time would 
make his heels burn and hurt.  In regard to his cervical 
spine arthritis, the veteran described it as pain that is 
"just there."  His neck would be stiff and he would have 
pain if he tried to turn it.  He also testified he needed to 
use inhalers to breath due to nasal congestion.  

The veteran was afforded several VA examinations in April 
1992 to assess his cervical spine, bilateral heel, and 
sinusitis disabilities.  In regard to his cervical spine the 
veteran had a range of motion of forward flexion to 45 
degrees, backward extension to 25 degrees, and right and left 
lateral rotation to 75 degrees.  There was mild paracervical 
tenderness.  X-ray study showed post traumatic changes of the 
left acromioclavicular joint.  In regard to his heels, there 
was tenderness on the plantar surface of the right foot at 
the calcaneal insertion of the plantar fascia.  The left foot 
was not tender at the time of the examination.  The veteran 
was able to perform a fair heel to toe walk.  There were no 
abnormal findings pertaining to sinusitis.  The diagnoses 
were: bilateral heel spurs - plantar fasciitis, with the 
right more symptomatic than the left; degenerative disease of 
the cervical spine; and, history of chronic sinusitis with 
periodic flare-up.

Associated with the claims file are private treatment records 
from Thomas K. Fontes, D. C., for the period from January 
1992 to March 1992.  The records reflect treatment for 
several of the veteran's orthopedic complaints, to include 
his cervical spine disability.  The veteran was noted to have 
complaints of cervical pain that was associated with his 
degenerative disease.

Also associated with the claims file are VA treatment records 
for the period from February 1989 to August 1992.  The 
records indicate several instances of treatment for 
complaints of pain associated with the veteran's cervical 
spine and other orthopedic disabilities.

The veteran was awarded a Social Security disability benefits 
in September 1991.  The medical records relied on by the SSA 
were received by the RO in August 1996.  The records covered 
a period from April 1989 to July 1991.  The majority of the 
records either related to treatment and evaluation for issues 
addressed in the REMAND portion of the decision or were 
duplicates of VA treatment records already discussed.  Of 
note was a disability examination conducted in July 1991.  
The examination report noted that the veteran complained of 
pain at the base of his neck that radiated outward.  The 
veteran's cervical spine motion was described as markedly 
limited.  He had right and left rotation to about 15 degrees, 
full flexion, and extension to 15 degrees.  There was 
tenderness to palpation over the posterior cervical spine and 
also out over both right and left posterior shoulder girdle 
muscles.  The veteran also complained of right heel pain and 
said that this limited his ability to walk for any length of 
time.  He had full range of motion of the right ankle and 
foot.  Pertinent diagnoses included degenerative arthritis, 
generalized, symptomatic, and, calcaneal plantar spurring and 
fasciitis, by history.

The veteran was afforded VA examinations in June 1996.  A 
general medical examination reported that evaluation of the 
veteran's nose revealed negative findings.  A diagnosis of 
chronic sinusitis was, however, entered.  

An orthopedic examination revealed cervical forward flexion 
to 30 degrees, backward extension to 20 degrees, left lateral 
extension to 30 degrees and right lateral extension to 28 
degrees.  The examiner stated that there was objective 
evidence of slight discomfort on motion.  The examiner 
provided a diagnosis of osteoarthritis of the cervical spine 
following fracture of C4.  An x-ray of the cervical spine, 
done in June 1996, was interpreted to show degenerative joint 
disease (DJD) of C5-6, and C6-7, with no fracture.

Associated with the claims file is a letter from Robert H. 
Williams, M. D., dated in March 1997, and a VA outpatient 
treatment record dated in April 1997.  However, neither item 
provides any pertinent evidence to the three issues under 
review.

The veteran was afforded a VA general medical examination in 
December 1997.  The veteran related that his heel spurs were 
unchanged and hurt if he was on his feet for a long time.  He 
used some over-the-counter shoe pads for some relief of the 
pain.  On physical examination the veteran had tenderness 
along the inferior portion of the calcaneus bilaterally.  
Pertinent diagnosis provided was bilateral plantar fasciitis 
that mildly interfered with the veteran's daily activities.

The veteran's case was remanded by the Board for further 
development in January 1999.  Private treatment records from 
several sources were obtained in accordance with the remand.  
The material obtained included records from the Huntsville 
Sleep Clinic, for the period from January 1991 to February 
1991.  These records were duplicative of those found with the 
SSA materials and related to the veteran's respiratory 
problems.  Also obtained were records from William Shergy, M. 
D., and related to a January 1998 examination.  The veteran 
was evaluated for multiple joint pains and for consideration 
of a possible diagnosis of fibromyalgia.  He complained of 
pain in his neck and shoulders.  Dr. Shergy reported that the 
veteran had a full range of motion of all joints without any 
evidence of synovitis.  There were fibrositis trigger points.  
Dr. Shergy commented that the veteran had some underlying 
mild osteoarthritis but had numerous fibrositis trigger 
points in his neck and back region in addition into the 
periphery.  

Also associated with the claims file were private records 
from Robert Serio, M. D., for the period from January to 
February 1999.  However, these records related to treatment 
provided to the veteran for his nonservice-connected heart 
disorder.

Associated with the claims file are VA treatment records for 
the period from April to December 1998.  The records reflect 
that the veteran was treated for a number of conditions, 
unrelated to the issues under review, although he did have 
complaints of pain associated with his generalized DJD.  

The veteran was afforded several VA examinations in March 
1999.  At an orthopedic examination regarding the veteran's 
cervical spine there was no evidence of painful motion, 
spasm, weakness, or tenderness in the neck.  There were no 
postural abnormalities.  The veteran had forward flexion and 
backward extension to 50 degrees, right flexion to 40 
degrees, and left flexion to 34 degrees.  Cervical x-ray 
studies were interpreted to show a kyphotic, apparent post-
traumatic, deformity resulting in kyphosis at the C4-C5 
level.  The report indicated that this was a new finding 
since a prior x-ray in June 1996.  The examiner's diagnosis 
was degenerative joint disease of the cervical spine, with 
kyphosis, confirmed by x-ray.  

In regard to the veteran's bilateral heel spurs, the 
examination report indicated that the veteran's feet appeared 
normal.  There was no evidence of painful motion, edema, 
instability, weakness or tenderness.  The veteran indicated 
that the left heel was usually tender but not on the day of 
the examination.  The veteran was observed to walk poorly.  
There was no unusual shoe wear pattern or callosities.  There 
were no skin or vascular changes.  The veteran's posture, 
standing, squatting, rising on toes and heels was fair.  
Bilateral x-rays of the veteran's feet showed bilateral 
anterior and posterior calcaneal spurs.  The examiner's 
diagnosis was bilateral heel spurs with no loss of function 
due to pain.

The veteran was also afforded a VA examination to evaluate 
the status of his sinusitis with nasal septoplasty 
disability.  The examiner noted that the veteran had 
undergone septoplasty in the past for nasal congestion.  The 
veteran reported that he experienced nasal congestion and 
said that he was congested at the time of the examination.  
He also said that he experienced occasional discharge, 
sometimes occasional epistaxis.  He used Afrin nasal spray, 
an over the counter medication, for relief.  He also had 
allergic attacks which were chronic.  He had to remain inside 
at times because of his allergies.  Physical examination 
indicated mild left nasal septal deviation with significant 
congestion, bilaterally of the inferior turbinates and pale 
mucosa.  The examiner's diagnoses were chronic allergic 
rhinosinusitis, left mild nasal septal deviation, and 
rhinitis secondary to Afrin abuse.  The examiner commented 
that the etiology of the allergic rhinosinusitis was unknown.

II.  Analysis

The Board finds that these claims are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran 
is found to have presented claims which are not inherently 
implausible.  Furthermore, upon examination of the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to his claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

A.  Osteoarthritis of the Cervical Spine

The veteran's osteoarthritis of the cervical spine is rated 
under Diagnostic Code 5003 for degenerative arthritis.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, the veteran's cervical spine disability has 
been rated as 20 percent disabling, although not under a 
specific diagnostic code relating to limitation of motion.  
The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

Disabilities involving limitation of motion of the cervical 
spine are evaluated using Diagnostic Code 5290  Under 
Diagnostic Code 5290, a moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  A 30 
percent rating is for consideration where there is evidence 
of severe limitation of motion.  38 C.F.R. § 4.71a.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the objective medical evidence of record does 
not reflect a severe limitation of cervical motion to warrant 
the assignment of a 30 percent rating under Diagnostic Code 
5290.  In this regard, an April 1992 VA examination showed 
forward flexion to 45 degrees, backward extension to 25 
degrees, and bilateral rotation to 75 degrees.  In March 1999 
a VA examination showed that the cervical spine could flex 
forward and extend backwards to 50 degrees, and laterally 
flex to at least 34 degrees bilaterally.  As neither study is 
indicative of any more than a moderate limitation of motion, 
an increased evaluation is not in order.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 but in the absence of 
disuse atrophy, other disturbances in motion, spasms, etc., 
the Board does not find that sufficient evidence of painful 
pathology to warrant a higher rating under these regulations.  
The Board also considered several additional diagnostic codes 
for application, however, there is no evidence of residual 
disability from a fracture of his cervical vertebra, or 
ankylosis of the cervical spine to warrant the assignment of 
an increased disability rating under Diagnostic Codes 5285, 
and 5287, respectively.  38 C.F.R. § 4.71a. 

B.  Sinusitis

Effective October 7, 1996, VA amended the regulations used to 
evaluate respiratory disabilities, to include sinusitis.  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board has reviewed the disability under the 
old and new criteria. The Board notes that the RO has also 
evaluated the veteran's claim under both sets of regulations.  
During the adjudication process, the veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to October 7, 1996, the veteran's disability was rated 
as 10 percent disabling under Diagnostic Code 6510 for 
chronic pansinusitis.  38 C.F.R. § 4.97 (1996).  Under 
Diagnostic Code 6510, a 10 percent rating was applicable when 
there were moderate symptoms with discharge or crusting or 
scabbing, and infrequent headaches.  A 30 percent rating was 
for consideration where there were severe symptoms with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  

Under the amended criteria for Diagnostic Code 6510, a 10 
percent rating is applicable where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

In this case, the symptomatology reported by the veteran, as 
well the objective findings noted on the several VA 
examinations does not support an increased rating for the 
veteran's sinusitis under either set of regulations.  VA 
outpatient records have reflected scattered instances of 
treatment for his sinusitis.  However, examination reports 
dated in 1992, 1996, 1997, and 1999 did not reflect objective 
findings of purulent crusting or discharge.  Nor did the 
examinations report the required number of incapacitating or 
non-incapacitating episodes of severe and frequent headaches 
that would justify an increased rating under either the prior 
or amended regulations.  Accordingly, the veteran's claim for 
an increased rating for sinusitis with septoplasty must be 
denied.

The Board has also considered the veteran's disability under 
regulations relating to chronic rhinitis, Diagnostic Code 
6501, 38 C.F.R. § 4.97 (1996), and allergic or vasomotor 
rhinitis, Diagnostic Code 6522, 38 C.F.R. § 4.97 (1999).  
However, there is no evidence of moderate crusting and ozena, 
with atrophic changes to warrant a 30 percent rating under 
Diagnostic Code 6501.  Further, there is no evidence of 
allergic or vasomotor rhinitis with polyps to warrant a 30 
percent rating under Diagnostic Code 6522. 

C.  Bilateral Heel Spurs

The veteran's bilateral heel spurs has been rated by the RO 
under Diagnostic Code 5015 for benign new growths of bone.  
38 C.F.R. § 4.71a.  Section 4.71a provides that Diagnostic 
Code 5015 will be rated on limitation of motion of the 
affected parts, as degenerative arthritis under Diagnostic 
Code 5003.  As noted previously, Diagnostic Code 5003, 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.

The veteran has a current disability rating of 10 percent for 
his bilateral heel spurs.  In reviewing limitation of motion 
diagnostic codes the Board notes that a 20 percent rating is 
for consideration where there is marked limitation of motion 
of the ankle under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  
In this case, the evidence does not reflect any limitation of 
motion of either ankle.  The several VA examinations have 
reported heel pain, primarily in the right heel, which 
limited the veteran's ability to stand or walk for any length 
of time.  Accordingly, there is no basis to establish an 
increased rating under Diagnostic Code 5271.  

The Board has also considered other diagnostic codes for 
possible application.  However, there is no evidence of flat 
feet, claw foot, malunion or nonunion of the metatarsal 
bones, or a moderately severe foot injury to warrant the 
assignment of a 20 percent rating under Diagnostic Code 5276, 
5278, 5283, and 5284, respectively.  38 C.F.R. § 4.71a.

Finally, as with the veteran's cervical spine, the holding in 
DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 must be considered.  The current medical evidence does 
not show the veteran has functional loss which would be 
comparable to impairment warranting an evaluation in excess 
of 10 percent.  The examiner noted in March 1999, that there 
was no evidence of painful motion, edema, instability, 
weakness or tenderness.  Although the veteran was noted to 
walk poorly there was no evidence of unusual shoe wear 
pattern.  The veteran's ability to rise on his toes and heels 
was described as fair.  Finally, the examiner stated that 
there was no loss of function due to pain.  As characteristic 
pain is a factor in rating the veteran's service-connected 
bilateral heel spurs, and pain is not shown to cause more 
than mild functional loss on use, the Board finds that a 
higher evaluation under the holding in DeLuca is not for 
application. 

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting increased 
evaluations for the veteran's cervical spine, sinusitis, and 
bilateral heel spurs disabilities.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).


ORDER

The claims of entitlement to increased ratings for 
osteoarthritis of the cervical spine, sinusitis with 
septoplasty, and bilateral heel spurs are denied.


REMAND

At the outset, the Board again notes that, for the reasons to 
follow, it must again remand the veteran's case for further 
development.  The Board regrets this action as it is aware of 
the delay this will cause in the making of a final decision 
in the veteran's case.  In order, however, to ensure fairness 
and full development of the veteran's claims, the remand is 
necessary.

In its remand of January 1999, the Board noted that the 
veteran was afforded a pulmonary function test (PFT) in 
December 1997 to evaluate his COPD.  The PFT reported 
findings that appeared to be contradictory as a Forced 
Expiratory Volume in one second (FEV1) finding of 37 percent 
would entitle the veteran to a 100 percent disability rating 
under Diagnostic Code 6604.  38 C.F.R. § 4.97.  The FEV1 
value was noted to be outside of the normal range and outside 
of the 95 percent confidence interval.  (The Board 
incorrectly noted the FEV1/Forced Vital Capacity (FVC) 
percent as 88 vice 66 in its January 1999 remand).  

A new PFT was administered in March 1999.  However, the 
results of that test were very similar to those of the 
December 1997 PFT.  The veteran was reported to have an FEV1 
value of 35 and an FEV1/FVC ratio of 66 percent.  These 
results would again result in a 100 percent rating under 
Diagnostic Code 6604 as a result of the FEV1 value being 
lower than 40 percent.  As with the December 1997 test, the 
March 1999 FEV1 value was noted to be outside the normal 
range and the 95 percent confidence interval.  However, the 
FEV1/FVC ratio was used by the RO to maintain the veteran at 
his current 30 percent rating under Diagnostic Code 6604.  No 
explanation was given as to why the FEV1 value of 35 percent 
was not valid to assign a 100 percent rating.  

The Board further notes that the veteran was afforded a VA 
respiratory examination in March 1999.  The examiner referred 
to a PFT administered in September 1998 but made no mention 
of the March 1999 test.  The examiner also stated that the 
veteran was totally unemployable and permanently disabled.  
However, the examiner failed to distinguish if 
unemployability was caused solely due to service-connected 
disabilities, or whether unemployability was due to a 
combination of both service-connected and nonservice-
connected disabilities, to include his nonservice-connected 
sleep apnea and several heart-related diagnoses.  While the 
examiner added that the veteran's cardiac failure was 
secondary to his severe COPD, it is interesting to note that 
the RO did not provide the veteran with any reasons or bases 
for their decisions to deny an increased rating for his COPD 
and to deny a TDIU. 

In August 1995 and January 1999, the Board remanded the case 
for further development, to include examinations of all of 
the veteran's service-connected disabilities.  Further, all 
service-connected disabilities were to be adjudicated for 
possible increased ratings in association with the veteran's 
TDIU claim  The veteran was afforded several VA examinations.  
However, the necessary adjudication of the other disabilities 
has yet to occur.

In its January 1999 remand, the Board noted that the decision 
in DeLuca, regarding evaluations of disabilities involving 
the musculoskeletal system, had not been issued and that the 
then current examinations conducted were not DeLuca 
compliant.  The veteran was afforded several VA examinations 
in March 1999, to include for his left shoulder disability.  
However, the examination report for the shoulder disorder 
failed to address the DeLuca elements.  The report addressed 
both shoulders and provided a diagnosis of arthralgia rather 
than addressing the specific disability involving the left 
clavicle.  The Board notes that the veteran is service 
connected for gouty arthritis.  In addition, several VA 
examinations have addressed multiple joint pains, and 
diagnosed chronic arthralgia (1999), and 
polyarthritis/polyarthralgia (1992).  Based on the results of 
the latest examination, the Board is unable, however, to 
distinguish what symptomatology is attributable to the 
veteran's disability of the left clavicle and what symptoms 
are due to gouty arthritis.  In order to fairly assess the 
disability on appeal, the issue must be remanded for further 
clarification.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (The Board may not rely on its own 
unsubstantiated medical judgment in the resolution of 
claims.) 

The Board also notes that the veteran has been noted to have 
a difference in leg length between his left and right legs as 
a result of his service-connected left femur disability.  The 
Board further notes that the veteran's claims file contains a 
number of measurements of the difference in length, most 
often recorded as 1 1/2 inches.  However, at his March 1999, 
the left leg was measured as being 9 centimeters (cm) shorter 
than his right leg.  This represents a considerable 
difference from prior measurements.  Moreover, a difference 
of 9 cm could result in a significant increase in the 
veteran's disability rating under Diagnostic Code 5275, to 
include special monthly compensation.  38 C.F.R. § 4.71a.  
Accordingly, this issue also must be remanded to verify the 
difference in length.  

The issue of whether there is a Vocational and Rehabilitation 
folder for the veteran was not addressed following the 
January 1999 remand.  It is important that a clear statement, 
in written form, be made in the claims file as to whether or 
not a Vocational and Rehabilitation folder exists or not, and 
if it does, it must be associated with the claims file.  

Finally, as noted in January 1999, there are several 
additional issues which while not in appellate status 
nevertheless require further development.  In this respect, 
the veteran has filed notices of disagreement to the denials 
of service connection for sleep apnea, and for post operative 
residuals of a coronary artery bypass surgery.  Accordingly, 
a statement of the case pertaining to these issues must be 
issued.  The remanding of these issues must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return these 
later two issues to the Board only if the veteran perfects 
his appeal in full accordance with the provisions of 38 
U.S.C.A. § 7105.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since January 1999.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.

2.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of his service-
connected disabilities.  The claims file 
must be made available to the examiners 
for review.  All indicated tests and 
studies should be performed, to include a 
new PFT.  Any laboratory studies ordered, 
to include the PFT, must be reviewed in 
the examination report by the appropriate 
examiner.  Moreover, the PFT itself must 
include an interpretation and summary of 
the results.  If the results are again 
outside the normal range and outside the 
95 percent confidence range, then an 
explanation regarding the validity of the 
test must be provided.  If the examiner 
finds that the veteran is unemployable, 
the opinion must state whether this 
finding is the result of service-
connected disabilities, nonservice-
connected disabilities, or both.

With respect to any orthopedic disorder 
the examination report must address the 
discrepancy in measurement of the 
veteran's left and right legs.  
Measurements must be provided in the 
examination report.  If there is a 
continued difference between the 
previously reported difference of 11/2 
inches, the examiner must provide an 
explanation for the increased shortening 
of the left leg.  Further, the veteran's 
left clavicle disability must be 
separately evaluated from any examination 
involving arthralgia of the shoulders.  
If a diagnosis of polyarthralgia is made, 
the examiner should provide an opinion as 
whether it is at least as likely as not 
that any finding of polyarthralgia is 
related to the veteran's service-
connected gouty arthritis.  The 
examination report must also cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  

The examination reports should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  A specific written finding must be 
made regarding the existence of a 
Vocational and Rehabilitation folder for 
the veteran.  If the folder exists, it 
must be associated with the claims file.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to an increased 
evaluation for each of the veteran's 
service-connected disabilities, and 
readjudicate the issue of entitlement to 
TDIU.  The veteran is notified that he 
must perfect an appeal with respect to 
any new issue adjudicated by the RO that 
is not before the Board at this time if 
he wishes the issue to be included in the 
present appeal.  The RO should then 
consider the claims based on all the 
pertinent evidence of record, and all 
applicable laws and regulations and with 
consideration of the rating criteria in 
effect for the evaluation of respiratory 
disabilities prior to and as of October 
7, 1996, as well as the Court's decision 
in DeLuca with application of 38 C.F.R. 
§§ 4.40 and 4.45.

6.  The RO should issue a statement of 
the case governing the issues of 
entitlement to service connection for 
sleep apnea and coronary artery bypass 
disease. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  In the absence of any limitation of motion it is evident that the 10 percent rating currently in effect was 
granted under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 which specifically includes the 
consideration of pain.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major 
joint caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating even though there is no actual limitation of motion.)

